
	
		I
		112th CONGRESS
		2d Session
		H. R. 5975
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2012
			Ms. Bonamici
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Workforce Investment Act of 1998 to provide
		  for the establishment of the Small Business Liaison Pilot
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 Workforce Infrastructure for Skilled
			 Employees Investment Act or the WISE Investment Act.
		2.Small Business
			 Liaison Pilot ProgramSection
			 171 of the Workforce Investment Act of 1998 (29 U.S.C. 2916) is amended by
			 adding at the end the following:
			
				(f)Small Business
				Liaison Pilot Program
					(1)Establishment of
				Small Business Liaison Pilot ProgramThe Secretary may award competitive grants
				to local boards, community colleges, and postsecondary vocational institutions
				in States and outlying areas to promote local economic growth and eliminate
				gaps between the workforce skills available and the workforce skills needed in
				local areas or regions.
					(2)ApplicationTo
				receive a grant under this subsection a local board, community college, or
				postsecondary vocational institution in a State or outlying area shall submit
				to the Secretary an application in such manner, at such time, and containing
				such information as the Secretary may require.
					(3)Specifications
				of grants
						(A)Time
				periodA grant shall be used
				over a 36-month period.
						(B)Amount of
				grantIn determining the
				amount of a grant made under this subsection, the Secretary may
				consider—
							(i)the ability of the
				grant applicant to conduct outreach activities;
							(ii)the ability of
				the grant applicant to conduct skills gap assessments;
							(iii)the extent to
				which the grant applicant works with or, after implementing a strategic skills
				gap action plan, plans to work with small businesses within its local area or
				region; and
							(iv)any other factor
				that the Secretary deems appropriate.
							(C)Limitations
							(i)A
				recipient may not receive more than one grant under this subsection.
							(ii)No grant under
				this subsection may be for an amount more than $500,000.
							(iii)The Secretary
				shall, in determining whether to award a grant, consider the geographic
				diversity of grant recipients.
							(D)Use of
				funds
							(i)In
				generalA local board,
				community college, or postsecondary vocational institution that receives a
				grant under this subsection shall use the grant funds to pay for a new or
				current employee to serve as liaison to conduct activities described in clause
				(ii).
							(ii)Small &
				Local Business LiaisonThe
				liaison—
								(I)shall—
									(aa)prepare a
				strategic action skills gap assessment;
									(bb)develop a
				strategic skills gap action plan; and
									(cc)conduct any other
				activity that the Secretary deems appropriate for the purposes of this
				subsection; and
									(II)may—
									(aa)engage in
				outreach in the local area or region;
									(bb)conduct business site visits, interviews,
				and assessments;
									(cc)consult in the implementation of the skills
				action plan;
									(dd)complete more
				than 1 skills gap action plan; and
									(ee)consult with the
				local offices of the Small Business Administration.
									(iii)ProhibitionA grant received under this subsection may
				not be used to supplant existing funding or efforts.
							(E)Confidentiality
				of informationThe grant recipient may not disclose the name,
				address, or contact information of a business, employer, or other person that
				provided information to the grant recipient to compile information in the
				strategic skills gap assessment or strategic skills gap action plan without
				consent of such business, employer, or other person.
						(4)ReportingEach
				year, the Secretary shall report to the Congress—
						(A)the number of
				grants awarded under this subsection;
						(B)the recipients of
				grants awarded under this subsection;
						(C)the activities
				carried out by each recipient under paragraph (3)(D); and
						(D)an assessment
				describing—
							(i)the success of the program to promote local
				economic growth and eliminate gaps between the workforce skills available and
				the workforce skills needed in local areas or regions; and
							(ii)any
				recommendations for reauthorization and expansion of the program that the
				Secretary may have.
							(5)DefinitionsIn
				this subsection:
						(A)Community
				CollegeThe term community college has the meaning
				given the term in section 312(f) of the Higher Education Act of 1965 (20 U.S.C.
				1058(f)).
						(B)Local
				areaThe term local area means the labor market
				immediately surrounding or affected by a local board, community college, or
				postsecondary vocational institution.
						(C)Postsecondary
				vocational institutionThe term postsecondary vocational
				institution has the meaning given the term in section 102(c) of the
				Higher Education Act of 1965 (20 U.S.C. 1002(c)).
						(D)RegionThe
				term region means 2 or more local areas that comprise a common
				labor market for an industry sector of related occupations.
						(E)Strategic skills
				gap assessmentThe term strategic skills gap
				assessment means an assessment that—
							(i)identifies areas
				of current and expected demand for labor and skills in a specific industry
				sector of related occupations that is—
								(I)producing jobs in
				the local area or region involved;
								(II)developing
				emerging jobs in the local area or region involved; or
								(III)suffering
				chronic worker shortages;
								(ii)identifies the
				current and expected supply of labor and skills in that sector or group in the
				local area or region;
							(iii)identifies gaps
				between the current and expected demand and supply of labor and skills in that
				section or group in the local area or region;
							(iv)contains the
				results of a survey or focus group interviews of employers, labor
				organizations, and other relevant individuals and organizations in the local
				area or region; and
							(v)contains data
				regarding—
								(I)specific
				employment opportunities offered by industries in the local area or
				region;
								(II)specific skills
				desired for employment opportunities offered by industries in the local area or
				region;
								(III)occupations and
				positions in the local area or region that are difficult to fill;
								(IV)specific skills
				desired for occupations and positions in the local area or region that are
				difficult to fill;
								(V)areas of growth
				and decline among industries and occupations in the local area or
				region;
								(VI)specific skills
				desired for areas of growth among industries and occupations in the local area
				or region; and
								(VII)specific
				inventories of skills of unemployed or underemployed individuals in the local
				area or region.
								(F)Strategic skills
				gap action planThe term strategic skills gap action
				plan means a plan based on the strategic skills gap assessment
				that—
							(i)identifies—
								(I)specific barriers
				to adequate supply of labor and skills in demand in a specific industry sector
				of related occupations that is producing jobs in the local area or region;
				and
								(II)activities that
				will remove or alleviate the barriers described in subclause (I) that could be
				undertaken by the local board, community college, or postsecondary vocational
				institution;
								(ii)specifies how the
				local board, community college, or postsecondary vocational institution may
				integrate the activities described in clause (i) within the local area or
				region; and
							(iii)identifies
				resources and strategies that may be used in the local area or region to
				address the skills gaps for both unemployed and employed workers in that
				industry sector.
							(6)Authorization of
				appropriationsThere is
				authorized to be appropriated to the Secretary such sums as may be necessary to
				carry out this subsection.
					.
		
